1
2
3                                  UNITED STATES DISTRICT COURT
4                                          DISTRICT OF NEVADA
5     SAMUEL HOWARD,                                                Case No. 2:20-cv-00462-GMN-NJK
6                                                 Plaintiff                        ORDER
7     v.
8     REBECCA BOYD, et al.,
9                                              Defendants
10
11   I.      DISCUSSION

12           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

13   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No. 1-1.

14   Plaintiff has advised the Court that he enclosed the $400 filing fee for this action (cover letter at

15   Docket No. 1-2); however, there was no filing fee payment located in the envelope with Plaintiff’s

16   filing. Therefore, Plaintiff has neither paid the full filing fee for this matter nor filed an application

17   to proceed in forma pauperis.

18           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

19   application to proceed in forma pauperis and attach both an inmate account statement for the past

20   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil

21   rights complaint, Docket No. 1-1, but will not file it until the matter of the payment of the filing

22   fee is resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma

23   pauperis, or in the alternative, pay the full filing fee for this action by April 10, 2020. If Plaintiff

24   chooses to file an application to proceed in forma pauperis, he must file a fully complete

25   application to proceed in forma pauperis, including both an inmate account statement for the past

26   six months and a properly executed financial certificate.

27
28
1    II.     CONCLUSION
2            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
3    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well as the
4    document entitled information and instructions for filing an in forma pauperis application.
5            IT IS FURTHER ORDERED that no later than April 10, 2020, Plaintiff must either: (1)
6    file a fully complete application to proceed in forma pauperis, on the correct form with complete
7    financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
8    filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
9            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
10   dismissal of this action may result.
11           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
12   No. 1-1, but will not file it at this time.
13           DATED: March 10, 2020.
14
15                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27                                                   -2-
28
